 Case 1:19-mj-00439-PK Document 4 Filed 06/14/19 Page 1 of 29 PageID #: 44



AB:OG

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – – – – – – – X
                                                            FILED UNDER SEAL
 IN THE MATTER THE SEARCH OF:
                                                            APPLICATION IN SUPPORT
 THE PREMISES KNOWN AND DESCRIBED AS                        OF A SEARCH WARRANT
 6622 FLEET STREET, APARTMENT 2J, FOREST
 HILLS, NEW YORK 11375                                      19-MJ-439

 – – – – – – – – – – – – – – – – – – – – – X

               I, DAMON GERGAR, being first duly sworn, hereby depose and state as

follows:

                    INTRODUCTION AND AGENT BACKGROUND

               Upon information and belief, there is probable cause to believe that there is

kept and concealed within THE PREMISES KNOWN AND DESCRIBED AS 6622 FLEET

STREET, APARTMENT 2J, FOREST HILLS, NEW YORK 11375 (the “Subject

Premises”), the items described in Attachment A to this affidavit, all of which constitute

evidence or instrumentalities of the possession, access with intent to view, transportation,

receipt, distribution and reproduction of sexually explicit material relating to children, in

violation of Title 18, United States Code, Sections 2252 and 2252A.
    Case 1:19-mj-00439-PK Document 4 Filed 06/14/19 Page 2 of 29 PageID #: 45



                                                                                                 2

               The source of your deponent’s information and the grounds for his belief are

as follows:1

               1.     I make this affidavit in support of an application under Rule 41 of the

Federal Rules of Criminal Procedure for a warrant to search the premises known as 6622

FLEET STREET, APARTMENT 2J, FOREST HILLS, NEW YORK 11375 (the “Subject

Premises”), further described in Attachment A, for the things described in Attachment B.

               2.     I am a detective employed by the New York Police Department and I

have been a police officer for 19 years. I have been a detective for over 10 years, including

being assigned to the Vice Major Case Squad for approximately 8 years and the Criminal

Enterprise Investigation Section for 2 years as a Border Enforcement Security Task Force

(BEST) officer with the Department of Homeland Security. My current responsibilities

include investigating cases related to money laundering, contraband seizures, internal

conspiracy, drug trafficking, human trafficking and cases involving the promotion of a

sexual performance by a child through the use of electronic devices and the internet,

possession and distribution of child pornography through the use of electronic devices and

the internet, as well as dissemination of indecent material to minors, and other incidents of

the exploitation of children on the internet. I have participated in the execution of over 100

search warrants in cases involving the exploitation of children on the internet and have

participated in over 100 interviews involving subjects who have discussed the methods by



1
        Because this affidavit is submitted for the limited purpose of establishing probable cause
for a search warrant, I have not set forth each and every fact learned during the course of the
investigation.
 Case 1:19-mj-00439-PK Document 4 Filed 06/14/19 Page 3 of 29 PageID #: 46



                                                                                                   3

which they engage in the possession, storage and distribution of child pornography. I have

worked as an investigating and arresting officer as well as a member of an investigative team

assisting other detectives in my unit, with the Department of Homeland Security and the

Federal Bureau of Investigation in the identification of persons involved in producing,

collecting and trading of child pornography, the execution of search warrants, preliminary

examination of computer data, and interviews of persons arrested for possession and/or

promoting child pornography. I have received specialized training in the area of “on-line”

criminal investigations, including the investigation of Internet sexual predators, and the

production, possession, and distribution of still and video images depicting underage children

engaged in sexual activity or sexual conduct, and/or the lewd depiction of the genitals of these

underage children, especially when these illicit images are transmitted or received over the

Internet. These investigations are commonly categorized by the term “child pornography.” I

have received training in the area of computer evidence handling and computer forensics,

including the ability to conduct forensically sound “field previews” of computers suspected of

being involved in the aforementioned types of criminal activity. I have attended and

successfully completed training courses provided by federal, state and private organizations in

the identification of child pornography, identification of computer evidence, examination of

computers and computer related material using forensically sound methods both on-site and in

a laboratory environment. These courses have included: National White Collar Crime Center

(NW3C) courses in Basic Data Recovery and Analysis, ICAC Peer to Peer Training Courses,

FBI Image Scan Course, and Social Media Investigations. I am a licensed Peer to Peer

investigator, licensed by TLO, Inc., the developers of the Child Protection System software. I
 Case 1:19-mj-00439-PK Document 4 Filed 06/14/19 Page 4 of 29 PageID #: 47



                                                                                               4

have attended the Basic Peer to Peer Investigations Course by TLO, Inc., the Gigatribe

Training Course for licensed Peer to Peer Investigators given by TLO, Inc. I have attended

courses sponsored by ICAC on conducting peer to peer investigations on Ares utilizing

RoundUpAres, on the BitTorrent Network utilizing Torrential Downpour and on Freenet,

utilizing Roundup Freenet. I have also worked with law enforcement officials in the

investigation of crimes against children including special agents of the Child Exploitation

Group of the Department of Homeland Security and the Innocent Images Project of the Federal

Bureau of Investigation. I have attended the Forensic Imaging training given by the National

Center for Missing and Exploited Children (NCMEC).

               3.     I have personally participated in the investigation of the offenses

discussed below. I am familiar with the facts and circumstances of this investigation from

my personal participation in the investigation, my review of documents, my training and

experience, and discussions I have had with other law enforcement personnel concerning the

creation, distribution, and proliferation of child pornography. Additionally, statements

attributable to individuals herein are set forth in sum and substance and in part.

               4.     As alleged below, there is probable cause to believe that the Subject

Premises contains evidence, fruits and instrumentalities of violations of Title 18, United

States Code, Sections 2252 and 2252A.

               5.     This affidavit is intended to show only that there is sufficient probable

cause for the requested warrant, and does not set forth all of my knowledge about

this matter.
    Case 1:19-mj-00439-PK Document 4 Filed 06/14/19 Page 5 of 29 PageID #: 48



                                                                                              5

                           DEFINITIONS AND BACKGROUND

              6.     For the purposes of the requested warrant, the following terms have the

indicated meaning in this affidavit:

                      a.     The terms “minor,” “sexually explicit conduct,” and “visual
                             depiction” are defined as set forth in Title 18, United States
                             Code, Section 2256.

                      b.     The term “child pornography” is defined in Title 18, United
                             States Code, Section 2256(8), in pertinent part, as “any visual
                             depiction, including any photograph, film, video, picture, or
                             computer or computer-generated image or picture, whether
                             made or produced by electronic, mechanical, or other means, of
                             sexually explicit conduct, where . . . the production of such
                             visual depiction involves the use of a minor engaging in
                             sexually explicit conduct. . . .”2

                      c.     The term “computer” includes all types of electronic, magnetic,
                             optical, electrochemical, or other high speed data processing
                             devices performing logical, arithmetic, or storage functions,
                             including desktop computers, laptops, mobile phones, tablets,
                             server computers, and network hardware, as well as wireless
                             routers and other hardware involved in network and Internet
                             data transfer.

                             d.       The term “IP Address” or “Internet Protocol Address”
                             means a unique numeric address used by computers on the
                             Internet. An IP address looks like a series of four numbers,
                             each in the range 0-255, separated by periods (e.g.,
                             121.56.97.178). Every computer attached to the Internet must
                             be assigned an IP address so that Internet traffic sent from and
                             directed to that computer may be directed properly from its
                             source to its destination. Most Internet service providers
                             control a range of IP addresses. Some computers have static —
                             that is, long-term — IP addresses, while other computers have
                             dynamic — that is, frequently changed — IP addresses.


2
        See also Ashcroft v. Free Speech Coalition, 535 U.S. 234 (2002) (analyzing
constitutional validity of the definitions set forth in 18 U.S.C. § 2256(8)).
 Case 1:19-mj-00439-PK Document 4 Filed 06/14/19 Page 6 of 29 PageID #: 49



                                                                                              6

                              c.     The term “Internet” refers to a global network of
                              computers and other electronic devices that communicate with
                              each other. Due to the structure of the Internet, connections
                              between devices on the Internet often cross state and
                              international borders, even when the devices communicating
                              with each other are in the same state.

                              d.     The term “storage medium” is any physical object upon
                              which computer data can be recorded. Examples include hard
                              disks, RAM, floppy disks, flash memory, CD-ROMs, and other
                              magnetic or optical media.

               7.     Peer to Peer (“P2P”) file sharing is a method of communication

available to Internet users through the use of special software. Computers linked together

through the Internet using this software form a network that allows for the sharing of digital

files between users on the network. A user first obtains the P2P software, which can be

downloaded from the Internet. In general, P2P software allows the user to set up file(s) on a

computer to be shared with others who are running compatible P2P software. There are

several P2P networks currently operating, one of these being the “eDonkey” network

(“eDonkey”).

               8.     P2P file sharing networks, including the eDonkey network, are

frequently used to trade digital files of child pornography. These files include both image

and movie files. P2P file sharing programs are a standard way to transfer files from one

computer system to another while connected to a network, usually the Internet. P2P file

sharing programs allow groups of computers using the same file sharing network and

protocols to connect directly to each other to share files.

               9.     Many P2P file sharing networks are designed to allow users to

download files and frequently provide enhanced capabilities to reward the sharing of files
 Case 1:19-mj-00439-PK Document 4 Filed 06/14/19 Page 7 of 29 PageID #: 50



                                                                                               7

by providing reduced wait periods, higher user ratings, or other benefits. In some instances,

users are not allowed to download files if they are not sharing files. Typically, settings

within these programs control sharing thresholds.

              10.     Based on my training and experience, I know the following about the

operation of the eDonkey file-sharing network:

                      a.     The eDonkey network is also known as the eDonkey2000 file-

sharing network, or eD2k. Users of this network can simultaneously provide files to users

while downloading files from other users.

                      b.     The eDonkey network can be accessed by computers running

several different client programs. These programs share common protocols for network

access and file sharing. The user interface, features and configuration may vary between

clients and versions of the same client.

                      c.     During the default installation of an eDonkey client, settings

are established which configure the host computer to share files. Depending upon the

eDonkey client used, a user may have the ability to reconfigure some of those settings

during installation or after the installation has been completed.

                      d.     Typically, a setting establishes the location of one or more

directories or folders whose files are made available for distribution to other eDonkey users.

                      e.     Typically, a setting controls whether or not other users of the

network can obtain a list of the files being shared by the host computer.

                      f.     Typically, a setting controls whether or not users will be able to

share portions of a file while they are in the process of downloading the entire file. This
 Case 1:19-mj-00439-PK Document 4 Filed 06/14/19 Page 8 of 29 PageID #: 51



                                                                                                  8

feature increases the efficiency of the network by putting more copies of file segments on

the network for distribution.

                       g.       Files on the eDonkey network are uniquely identified using

MD4 root hash of a MD4 hash list of the file. This treats files with identical content but

different names as the same, and files with different contents but the same name as different.

                       h.       Files located in a user’s shared directory are processed by the

client software. As part of this processing, a MD4 root hash value is computed for each file

in the user’s shared directory.

                       i.       The eDonkey network uses MD4 root hash values to improve

network efficiency. Users may receive a selected file from numerous sources by accepting

segments of the file from multiple users and then reassembling the complete file on the local

computer. The client program succeeds in reassembling the file from different sources only

if all the segments came from exact copies of the same file. The network uses MD4 root

hash values to ensure exact copies of the same file are used during this process.

                       j.       The eDonkey software allows the user to search for pictures,

movies and other files by entering descriptive text as search terms. These terms are

typically processed by peers based upon the information about the files that had been sent

by individual users.

                       k.       Entering search terms into an eDonkey client returns a list of

files and descriptive information including, in some client software, the associated MD4

root hash values.
 Case 1:19-mj-00439-PK Document 4 Filed 06/14/19 Page 9 of 29 PageID #: 52



                                                                                                9

                      l.     A person is able to compare the MD4 root hash values of files

being shared on the network to previously identified MD4 root hash values of any file,

including child pornography. Using a publicly available eDonkey client a user can select

the MD4 root hash value of a known file and attempt to receive it. Once a specific file is

identified, the download process can be initiated. Once initiated, a user is presented with a

list of users or IP addresses that have recently been identified as download candidates for

that file. This allows for the detection and investigation of computers involved in

possessing, receiving and/or distributing files of previously identified child pornography.

                      m.     The IP addresses can be used to identify the location of these

computers. A review of the MD4 root hash signatures allows an investigator to identify the

files that are child pornography.

                      n.     The MD4 (or Message-Digest Algorithm) is a cryptographic

hash function. The digest length is 128 bits.

                      o.     The returned list of IP addresses can include computers that are

likely to be within this jurisdiction. The ability to identify the approximate location of these

IP address is provided by IP geographic mapping services, which are publicly available and

also used for marketing and fraud detection. At this point in the investigative process, a

recent association between a known file (based upon MD4 root hash comparison) and a

computer having a specific IP address (likely to be located within a specific region) can be

established.

                      p.     Once this association has been established, an investigator can

attempt to download the file from the associated user or view the contents of the shared
 Case 1:19-mj-00439-PK Document 4 Filed 06/14/19 Page 10 of 29 PageID #: 53



                                                                                               10

directory. Depending upon several factors including configuration and available resources,

it might not be possible to do either.

                       q.     Depending on the associated user configuration and available

peer resources a listing of the files being shared may be displayed. In order to obtain this

list of files, a direct connection between the computers must occur. This list can be a partial

listing of the shared files. The file list can only be obtained if the associated peer is

connected to the network and running an eDonkey client at that moment.

By receiving either a file list or portions of a download from a specific IP address the

investigator can conclude that a computer, likely to be in this jurisdiction, is running an

eDonkey client and possessing, receiving and/or distributing specific and known visual

depictions of child pornography.

               11.     Based on my involvement in the investigation, I know that law

enforcement conducted this investigation using
 Case 1:19-mj-00439-PK Document 4 Filed 06/14/19 Page 11 of 29 PageID #: 54



                                                                                                11




               12.




                                    PROBABLE CAUSE

               13.    Based on my involvement in the investigation, I know that this

investigation was conducted using                        . Using these programs, law

enforcement officers identified the IP address 104.162.52.236 (the “Target IP Address”) as a

“top” offender. This means the Target Subject has been observed with a high number of

known child pornography files. Using these programs, I have monitored how often the Target

Subject is online and actually sharing and/or possessing these files. I have observed the Target

Subject online sharing and/or accessing known child pornography files between on or about

November 27, 2018 and on or about May 1, 2019.

               14.    Based on my involvement in the investigation and conversation with

other law enforcement officers, I know that the law enforcement software is able to scour the

eDonkey network for IP addresses that have been sharing and/or possessing child pornography

files known to law enforcement. I am able to monitor the Target Subject’s activity by looking

at the Global Unique Identifier (“GUID”) attached to the eMule application the subject is using
 Case 1:19-mj-00439-PK Document 4 Filed 06/14/19 Page 12 of 29 PageID #: 55



                                                                                            12

when he connects to the eDonkey network. A GUID is assigned to the computer when a file

sharing program (such as eMule or any other peer-to-peer file sharing platform) is placed

onto the computer. This series of numbers and letters is unique to each computer running

the program around the world. Should the computer be used to access the internet from a

different IP address the GUID will remain the same as it is intrinsic to the computer

system. Further, should the user of the computer update the file sharing program with a

newer version, a new GUID will be assigned to the computer for the updated program.

              15.    Based on my involvement in the investigation and conversations with

other law enforcement officers, I know that on or about May 1st, 2019, from the response in

CPS to the query done for Queens, New York, law enforcement officers determined that the

Target IP Address with a GUID of A40F1C1AE30E536DF3852B5213CE6FA2 (the “Target

GUID”) was logged as possessing digital movie files on dates on or about April 12th, 2019

through on or about May 1, 2019, on the eDonkey network. These files are believed to be

child pornography files with hash values associated with child pornography files known to

law enforcement.

              16.    Based on my participation in the investigation and conversations with

other law enforcement officers, I know that the other law enforcement officers directly

connected to the target IP address numerous times between on or about March 7, 2019 and

April 21, 2019, while utilizing law enforcement software and did receive full and/or partial

child pornography videos from IP address 104.162.52.236. The following are 5 files that

law enforcement downloaded directly from IP address 104.162.52.236. Your Affiant
 Case 1:19-mj-00439-PK Document 4 Filed 06/14/19 Page 13 of 29 PageID #: 56



                                                                                          13

reviewed the files downloaded. These files, which are available for the Court’s review, are

described as follows:

                        a.   Video File Name: Streetlolita 8Yr Brazil.avi, Ed2k hash value:
                             21FA4CE5D17C2C4D814EA875B1C3E29F. Partial download
                             completed on 49 at 10:09 PM EST. Description: This video
                             file is twenty-five (25) minutes and one (1) second in length.
                             This video file depicts two prepubescent female children
                             approximately 8-11 years of age dressed in two piece bathing
                             suits dancing. Both of the female children undress in front of
                             the camera until they are completely nude. The next scene
                             depicts a nude adult male lying on his back on a bed, the adult
                             male penetrates the mouths of both of the female children with
                             his erect penis.

                        b.   Video File Name: She really knows how to do it.mp4, Ed2k
                             has value: 70AB2E186F73D33592BC7A26F65B78E8.
                             Complete download completed on 4/2/2019 at 8:17 PM EST.
                             Description: This video file is one minute and 36 seconds. It
                             depicts one prepubescent female walking in a living room of a
                             house while fully nude. She then gets on her knees and
                             performs fellatio on an unknown male penis. The child then
                             proceeds to masturbate the man’s penis until he starts
                             masturbating himself. The girl then walks away from the man.

                        c.   Video File Name: Pthc 2018 Estefy sonrie chupa y culea en
                             medio de lamentos.wmv, Ed2k hash value:
                             50678C87312EE60286B6DC85F3431B9A. Partial download
                             on 4/7/08 at 7:08 AM EST. Description: This is a seven
                             minute and four second video that shows a preteen female
                             about 6-7 years of age perform oral sex on an adult male. The
                             adult male then bends her over and anally rapes her.

                        d.   Video File Name: (PHANT) -- pedogirl - kelly 0216.mp4,
                             Ed2k hash value: DF805C89921F17687CB76E0174ED99E5.
                             Partial download on 3/14/19 at 11:55 PM. Description: This is
                             a 2 minute and 11 second video file. The color video depicts
                             two prepubescent female children, both under ten-years-of-age,
                             laying on top of each other while nude. Both children are lying
                             on their backs and the video begins while zoomed in on the
                             genital area of both female children. The video then shows an
                             adult male penis, which is erect, being rubbed against and
Case 1:19-mj-00439-PK Document 4 Filed 06/14/19 Page 14 of 29 PageID #: 57
 Case 1:19-mj-00439-PK Document 4 Filed 06/14/19 Page 15 of 29 PageID #: 58



                                                                                                15

Street Apt 2J, Forest Hills, NY 11375-4168 (the “Subject Premises”), from on or about

October 25, 2017, through the present.

                19.   On or about May 1, 2019, I conducted surveillance of the Subject

Premises with another law enforcement officer. The location is a seven story, brick multi-

unit residential apartment building. The entrance to the building is marked, “The Fleetwood

66-22” in gray letters with black trim above the front entrance of the building. There is a

tenant list near the mailbox area inside the apartment building that shows “Joyce” living in

apartment 2J.    The Subject Premises is located on the third floor. The door to apartment 2J

is pink and is marked 2J above the doorbell.

                20.   Based on the above facts, it is reasonable to conclude that a user of a

computer located at the subject location is in possession of evidence related to the offenses of

possessing a sexual performance by a child.

                21.   Based on the foregoing, I respectfully submit that there is probable cause

to believe that the evidence related to the above-mentioned crimes may be found inside the

subject location and within and upon computers, cellphones and any and all electronic devices,

and other electronic devices capable of storing data, information, and images, and the

electronic storage media recovered from the subject location.

      CHARACTERISTICS OF COLLECTORS OF CHILD PORNOGRAPHY

                22.   Based on my training and experience and conversations that I have

had with other federal agents and law enforcement officers, I know that child pornography

is not readily available in retail establishments. Accordingly, individuals who wish to

obtain child pornography do so usually by ordering it from abroad or by discreet contact,
 Case 1:19-mj-00439-PK Document 4 Filed 06/14/19 Page 16 of 29 PageID #: 59



                                                                                                16

including through the use of the Internet, with other individuals who have it available or by

accessing web sites containing child pornography. Child pornography collectors often send

and receive electronic mail conversing with other collectors in order to solicit and receive

child pornography.

              23.     I know that collectors of child pornography typically retain their

materials and related information for many years.

              24.     I also know that collectors of child pornography often maintain lists of

names, addresses, telephone numbers and screen names of individuals with whom they have

been in contact and who share the same interests in child pornography.

              25.     Accordingly, information in support of probable cause in child

pornography cases is less likely to be stale because collectors and traders of child

pornography are known to store and retain their collections and correspondence with other

collectors and distributors for extended periods of time.

              26.     Based on my experience, I know that persons who collect and

distribute child pornography frequently collect sexually explicit materials in a variety of

media, such as photographs, magazines, motion pictures, video tapes, books, slides and/or

drawings or other visual media that they use for their own sexual arousal and gratification.

              27.     Further, based on my training, knowledge, experience, and discussions

with other law enforcement officers, I understand that, in the course of executing a search

warrant for the possession, transportation, receipt, distribution or reproduction of sexually

explicit material related to children, on numerous occasions officers have recovered

evidence related to the production of child pornography and/or child exploitation.
 Case 1:19-mj-00439-PK Document 4 Filed 06/14/19 Page 17 of 29 PageID #: 60



                                                                                              17




                              TECHNICAL BACKGROUND

              28.     As described above and in Attachment B, this application seeks

permission to search for documents constituting evidence, fruits or instrumentalities of

violations of Title 18, United States Code, Sections 2252 and 2252A that might be found in

the Subject Premises, in whatever form they are found. One form in which the documents

might be found is data stored on a computer’s hard drive or other storage media. Thus, the

warrant applied for would authorize the seizure of computers and electronic storage media

or, potentially, the copying of electronically stored information, all under Rule 41(e)(2)(B)

of the Federal Rules of Criminal Procedure.

              29.     I submit that if a computer or storage medium is found on the the

Subject Premises, there is probable cause to believe those records will be stored on that

computer or storage medium, for at least the following reasons:

                      a.     Based on my knowledge, training, and experience, I know that

computer files or remnants of such files can be recovered months or even years after they

have been downloaded onto a storage medium, deleted, or viewed via the Internet.

Electronic files downloaded to a storage medium can be stored for years at little or no cost.

Even when files have been deleted, they can be recovered months or years later using

forensic tools. This is so because when a person “deletes” a file on a computer, the data

contained in the file does not actually disappear; rather, that data remains on the storage

medium until it is overwritten by new data.
 Case 1:19-mj-00439-PK Document 4 Filed 06/14/19 Page 18 of 29 PageID #: 61



                                                                                             18

                      b.     Therefore, deleted files, or remnants of deleted files, may

reside in free space or slack space — that is, in space on the storage medium that is not

currently being used by an active file — for long periods of time before they are

overwritten. In addition, a computer’s operating system may also keep a record of deleted

data in a “swap” or “recovery” file.

                      c.     Wholly apart from user-generated files, computer storage

media — in particular, the internal hard drives of computers — contain electronic evidence

of how a computer has been used, what it has been used for, and who has used it. For

example, this forensic evidence can take the form of operating system configurations,

artifacts from the use of an operating system or application, file system data structures, and

virtual memory “swap” or paging files. Computer users typically do not erase or delete this

evidence, because special software is typically required for that task. However, it is

technically possible to delete this information.

                      d.     Similarly, files that have been viewed via the Internet are

sometimes automatically downloaded into a temporary Internet directory or “cache.”

                      e.     Based on the evidence that a computer connected to a P2P

network through an IP address registered at the Subject Premises, there is reason to believe

that there is a computer currently located on the Subject Premises.

              30.     As further described in Attachment B, this application seeks

permission to locate not only electronic computer files that might serve as direct evidence of

the crimes described on the warrant, but also electronic “attribution” evidence that

establishes how the computers were used, the purpose of their use, who used them, and
 Case 1:19-mj-00439-PK Document 4 Filed 06/14/19 Page 19 of 29 PageID #: 62



                                                                                             19

when. There is probable cause to believe that this forensic electronic evidence will be on

any computer or storage medium in the Subject Premises because:

                      a.     Data on the storage medium can provide evidence of a file that

was once on the storage medium but has since been deleted or edited, or of a deleted portion

of a file (such as a paragraph that has been deleted from a word processing file). Virtual

memory paging systems can leave traces of information on the storage medium that show

what tasks and processes were recently active. Web browsers, email programs, and chat

programs store configuration information on the storage medium that can reveal information

such as online nicknames and passwords. Operating systems can record additional

information, such as the attachment of peripherals, the attachment of USB flash storage

devices or other external storage media, and the times the computer was in use. Computer

file systems can record information about the dates files were created and the sequence in

which they were created, although this information can later be falsified.

                      b.     Forensic evidence on a computer or storage medium can also

indicate who has used or controlled the computer or storage medium. This “user

attribution” evidence is analogous to the search for “indicia of occupancy” while executing

a search warrant at a residence. For example, registry information, Internet search histories,

configuration files, user profiles, email, email address books, instant messaging logs,

photographs, the presence or absence of malware, and correspondence (and the data

associated with the foregoing, such as file creation and last-accessed dates) may be evidence

of who used or controlled the computer or storage medium at a relevant time.
 Case 1:19-mj-00439-PK Document 4 Filed 06/14/19 Page 20 of 29 PageID #: 63



                                                                                             20

                      c.      A person with appropriate familiarity with how a computer

works can, after examining this forensic evidence in its proper context, draw conclusions

about how the computers were used, the purpose of their use, who used them, and when.

                      d.      The process of identifying the exact files, blocks, registry

entries, logs, or other forms of forensic evidence on a storage medium that are necessary to

draw an accurate conclusion is a dynamic process. Whether data stored on a computer is

evidence may depend on the context provided by other information stored on the computer

and the application of knowledge about how a computer functions. Therefore, contextual

information necessary to understand other evidence also falls within the scope of the

warrant.

                      e.      Further, in finding evidence of how a computer was used, the

purpose of its use, who used it, and when, it is sometimes necessary to establish that a

particular item is not present on a storage medium. For example, the presence or absence of

counter-forensic programs or anti-virus programs (and associated data) may be relevant to

establishing the user’s intent.

               31.    In most cases, a thorough search for information that might be stored

on computers and storage media often requires agents to seize such electronic devices and

later review the media consistent with the warrant. This is true because of the time required

for examination, technical requirements, and the variety of forms of electronic media, as

explained below:

                      a.      The time required for an examination. As noted above, not all

evidence takes the form of documents and files that can be easily viewed on-site. Analyzing
 Case 1:19-mj-00439-PK Document 4 Filed 06/14/19 Page 21 of 29 PageID #: 64



                                                                                            21

electronic data for attribution evidence and conducting a proper forensic examination

requires considerable time, and taking that much time on the Subject Premises could be

unreasonable. Given the ever-expanding data storage capacities of computers and storage

media, reviewing such evidence to identify the items described in the warrant can take

weeks or months, depending on the volume of data stored, and would be impractical and

invasive to attempt on-site.

                      b.       Technical requirements. Computers can be configured in

several different ways, featuring a variety of different operating systems, application

software, and configurations. Therefore, searching them sometimes requires tools or

knowledge that might not be present on the search site. The vast array of computer

hardware and software available makes it difficult to know before a search what tools or

knowledge will be required to analyze the system and its data on the Subject Premises.

However, taking the storage media off-site and reviewing it in a controlled environment will

allow its examination with the proper tools and knowledge.

                      c.       The variety of forms of electronic media. Records sought

under this warrant could be stored in a variety of storage media formats that may require

off-site reviewing with specialized forensic tools.

              32.     Based on the foregoing, and consistent with Rule 41(e)(2)(B), the

warrant I am applying for would authorize seizing, imaging, or otherwise copying

computers and storage media that reasonably appear to contain some or all of the evidence

described in the warrant, and would authorize a later review of the media or information

consistent with the warrant. The later review may require techniques, including, but not
    Case 1:19-mj-00439-PK Document 4 Filed 06/14/19 Page 22 of 29 PageID #: 65



                                                                                               22

limited to, computer-assisted scans of the entire medium, that might expose many parts of a

hard drive to human inspection in order to determine whether it is evidence described by the

warrant.

               33.    Because several people might share the Subject Premises as a

residence, it is possible that the Subject Premises will contain storage media that are

predominantly used, and perhaps owned, by persons who are not suspected of a crime. If

agents conducting the search nonetheless determine that it is possible that the things

described in this warrant could be found on any of those computers or storage media, the

warrant applied for would permit the seizure and review of those items as well.3

                                       CONCLUSION

               34.    Based on my training and experience, and the facts as set forth in this

affidavit, there is probable cause to believe that on the Subject Premises there exists

evidence of one or more crimes. Accordingly, a search warrant is requested.

               35.    It is respectfully requested that this Court issue an order sealing, until

further order of the Court, all papers submitted in support of this application and search

warrant. I believe that sealing these documents is necessary because, given the confidential

nature of this investigation, disclosure would severely jeopardize the investigation in that it



3
        As a matter of practice, HSI diligently reviews all electronic devices seized during a
search warrant. If the device appears to belong to an innocent third party, HSI releases the
device as soon as the device has been imaged and has been confirmed to be “clean,” i.e.,
does not contain any contraband or evidence of a crime. Until a given electronic device has
been examined, there is no way to determine whether it was used to facilitate the criminal
conduct under investigation or whether items relevant to the investigation have been
transferred to such device.
 Case 1:19-mj-00439-PK Document 4 Filed 06/14/19 Page 23 of 29 PageID #: 66



                                                                                                23

might alert the target(s) of the investigation at the Subject Premises to the existence of an

investigation and likely lead to the destruction and concealment of evidence, and/or flight.

               WHEREFORE, your deponent respectfully requests that the requested search

warrant be issued for THE PREMISES KNOWN AND DESCRIBED AS 6622 FLEET

STREET, APARTMENT 2J, FOREST HILLS, NEW YORK 11375.
Case 1:19-mj-00439-PK Document 4 Filed 06/14/19 Page 24 of 29 PageID #: 67
  Case 1:19-mj-00439-PK Document 4 Filed 06/14/19 Page 25 of 29 PageID #: 68




                                    ATTACHMENT A
                                  Property to Be Searched


               The premises to be searched (the “Subject Premises”) are described as follows,
and include all locked and closed containers found therein:

                The Subject Premises are particularly described as a seven story, brick multi-
unit residential apartment building. The entrance to the building is marked, “The Fleetwood
66-22” in gray letters with black trim above the front entrance of the building. There is a
tenant list near the mailbox area inside the apartment building, ground floor, that shows
“Joyce” living in apartment 2J. The subject location is located on the third floor. The door
to apartment 2J is pink and is marked 2J above the doorbell. The building is located between
Selfridge Street and Thornton Place.
     Case 1:19-mj-00439-PK Document 4 Filed 06/14/19 Page 26 of 29 PageID #: 69



                                                                                                   2

                                      ATTACHMENT B
                                      Property to be Seized

               ITEMS TO BE SEIZED FROM THE SUBJECT PREMISES, all of which
constitute evidence or instrumentalities of violations of Title 18, United States Code Sections
2252 and 2252A:

1.       Images of child pornography and files containing images of child pornography and
         records, images, information or correspondence pertaining to the possession, access
         with intent to view, receipt and distribution of sexually explicit material relating to
         children, in violation of Title 18, United States Code, Sections 2252 and 2252A, in
         any form wherever they may be stored or found;

2.       Books and magazines containing visual depictions of minors engaged in sexually
         explicit conduct, as defined in 18 U.S.C. § 2256;

3.       Originals, copies, and negatives of visual depictions of minors engaged in sexually
         explicit conduct, as defined in 18 U.S.C. § 2256;

4.       Motion pictures, films, videos, and other recordings of visual depictions of minors
         engaged in sexually explicit conduct, as defined in 18 U.S.C. § 2256; and

5.       Records, information or correspondence pertaining to the possession, access with
         intent to view, transportation, receipt, distribution and reproduction of sexually
         explicit material relating to children, as defined in 18 U.S.C. § 2256, including, but
         not limited to:

            a. envelopes, letters, and other correspondence including, but not limited to,
               electronic mail, chat logs, and electronic messages, establishing possession,
               access to, or transmission through interstate or foreign commerce, including by
               United States mail or by computer, of visual depictions of minors engaged in
               sexually explicit conduct, as defined in 18 U.S.C. § 2256; and

            b. books, ledgers, and records bearing on the production, reproduction, receipt,
               shipment, orders, requests, trades, purchases, or transactions of any kind
               involving the transmission through interstate or foreign commerce including
               by United States mail or by computer of any visual depiction of minors
               engaged in sexually explicit conduct, as defined in 18 U.S.C. § 2256.
     Case 1:19-mj-00439-PK Document 4 Filed 06/14/19 Page 27 of 29 PageID #: 70



                                                                                                   3


6.       Billing and payment records, including records from credit card companies, PayPal
         and other electronic payment services, reflecting access to websites pertaining to child
         pornography.

7.       Computer-related documentation, meaning any written, recorded, printed, or
         electronically stored material that explains or illustrates the configuration or use of
         any seized computer hardware, software, or related items.

8.       Records evidencing occupancy or ownership of the Subject Premises, including, but
         not limited to, utility and telephone bills, mail envelopes, or addressed
         correspondence.

9.       Records or other items which evidence ownership or use of computer equipment
         found in the Subject Premises, including, but not limited to, sales receipts, bills for
         Internet access, and handwritten notes.

10.      Address books, mailing lists, supplier lists, mailing address labels and any and all
         documents and records pertaining to the preparation, purchase and acquisition of
         names or lists of names to be used in connection with the purchase, sale, trade or
         transmission of any visual depiction of minors engaged in sexually explicit conduct.

11.      Address books, names, lists of names and addresses of individuals believed to be
         minors.

12.      Diaries, notebooks, notes and other records reflecting personal contact and other
         activities with individuals believed to be minors.

13.      Materials and photographs depicting sexual conduct between adults and minors or
         used in sexual conduct between adults and minors.

14.      Any and all records, documents, invoices and materials that concern any Internet
         accounts used to possess, receive or distribute child pornography.
    Case 1:19-mj-00439-PK Document 4 Filed 06/14/19 Page 28 of 29 PageID #: 71



                                                                                                  4

15.     Computers1 or storage media2 that contain records or information (hereinafter
        “COMPUTER”) used as a means to commit violations of 18 U.S.C. §§ 2252 and
        2252A. All information obtained from such computers or storage media will be
        maintained by the government for the purpose of authentication and any potential
        discovery obligations in any related prosecution. The information shall be reviewed
        by the government only for the purpose of identifying and seizing information that
        constitutes fruits, evidence and instrumentalities of violations of Title 18, United
        States Code, Sections 2252 and 2252A, including:

        a.     evidence of who used, owned, or controlled the COMPUTER at the time the
               things described in this warrant were created, edited, or deleted, such as logs,
               registry entries, configuration files, saved usernames and passwords,
               documents, browsing history, user profiles, email, email contacts, instant
               messaging logs, photographs, and correspondence;

        b.     evidence of software that would allow others to control the COMPUTER, such
               as viruses, Trojan horses, and other forms of malicious software, as well as
               evidence of the presence or absence of security software designed to detect
               malicious software;

        c.     evidence of the lack of such malicious software;

        d.     evidence of the attachment to the COMPUTER of other storage devices or
               similar containers for electronic evidence;

        e.     evidence of counter-forensic programs (and associated data) that are designed
               to eliminate data from the COMPUTER;

        f.     evidence of the times the COMPUTER was used;

        g.     passwords, encryption keys, and other access devices that may be necessary to
               access the COMPUTER;


1
       A computer includes all types of electronic, magnetic, optical, electrochemical, or other
high speed data processing devices performing logical, arithmetic, or storage functions, including
desktop computers, laptops, mobile phones, tablets, servers, and network hardware, such as
wireless routers.
2
        A “storage medium” for purpose of the requested warrant is any physical object upon
which computer data can be recorded. Examples include external hard drives, CDs, DVDs and
flash drives.
  Case 1:19-mj-00439-PK Document 4 Filed 06/14/19 Page 29 of 29 PageID #: 72



                                                                                               5

       h.     documentation and manuals that may be necessary to access the COMPUTER
              or to conduct a forensic examination of the COMPUTER;

       i.     contextual information necessary to understand the evidence described in this
              attachment;

16.    Records and things evidencing the use of the Internet Protocol address
       104.162.52.236, including:

       a.     routers, modems, and network equipment used to connect computers to the
              Internet;

       b.     Internet Protocol addresses used by the COMPUTER;

       c.     records or information about the COMPUTER’s Internet activity, including
              firewall logs, caches, browser history and cookies, “bookmarked” or “favorite”
              web pages, search terms that the user entered into any Internet search engine,
              and records of user-typed web addresses.

17.    During the course of the search, photographs of the searched premises may also be
taken to record the condition thereof and/or the location of items therein, all of which
constitute evidence, fruits, and instrumentalities of violations of Title 18, United States Code,
Sections 2252 and 2252A.
